Case 2:18-cv-02625-JAK-AS Document 43 Filed 02/15/19 Page 1 of 4 Page ID #:297




 1
     Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
 2   Scott A. Burroughs (SBN 235718)
 3   scott@donigerlawfirm.com
     Trevor W. Barrett (SBN 287174)
 4   tbarrett@donigerlawfirm.com
 5   Justin M. Gomes (SBN 301793)
     jgomes@donigerlawfirm.com
 6   DONIGER / BURROUGHS
 7   603 Rose Avenue
     Venice, California 90291
 8   Telephone: (310) 590-1820
 9   Attorneys for Plaintiff

10
                        UNITED STATES DISTRICT COURT
11
                      CENTRAL DISTRICT OF CALIFORNIA
12
     WONGAB CORPORATION,                                 Case No. 2:18-cv-02625-JAK-AS
13                                                       Hon. John A. Kronstadt Presiding
14   Plaintiff,
                                                      JOINT STIPULATION
15                                                    REQUESTING MODIFICATIONS
16                                                    TO SCHEDULING ORDER IN VIEW
            v.                                        OF TIMING OF MARKMAN
17                                                    RULING
18
     TARGET CORPORATION; et al.,
19
     Defendants.
20

21

22

23

24

25

26

27

28                                                 -1-

                      Joint Stipulation Requesting Modifications To Scheduling Order
Case 2:18-cv-02625-JAK-AS Document 43 Filed 02/15/19 Page 2 of 4 Page ID #:298




 1         By and through their attorneys of record, who are set forth below, the parties –
 2   Plaintiff Wongab Corporation (“Wongab”) and Defendant Target Corporation
 3   (“Target” collectively with Wongab, the “Parties”) – hereby submit this joint request
 4   to modify the current scheduling order.
 5         WHEREAS when the Court issued its order setting a scheduling conference in
 6   this action (Dkt. No. 17) that order included an “EXHIBIT A – SCHEDULE OF
 7   PRETRIAL AND TRIAL DATES FOR PATENT CASES” wherein the date for a
 8   Markman Decision was designated to be “set by Court” and most subsequent dates
 9   were slated to be scheduled for certain numbers of weeks “After Markman Decision.”
10         WHEREAS following the Parties’ submission of a Joint Report and the
11   completion of the scheduling conference in this action, the Court issued an order (the
12   “Scheduling Order”) scheduling the Markman Hearing for November 19, 2018, and
13   an “Anticipated Ruling to be Issued on Markman Hearing” for December 17, 2018.
14         WHEREAS the Markman Hearing was held on December 10, 2018.
15         WHEREAS several of the events for which deadlines were set in this action
16   require a Markman Decision be entered before they can be appropriately completed.
17         WHEREAS no Markman Decision has yet been issued by the Court.
18         NOW, THEREFORE, the Parties stipulate and respectfully request that this
19   Court modify the Scheduling Order and continue each of the dates originally
20   scheduled to take place after the “Anticipated Ruling to be Issued on Markman
21   Hearing” to equivalently-spaced future dates based on either the date the Court
22   currently anticipates issuing a Markman Decision, or the actual future date on which
23   the Court issues a Markman Decision.
24         For the convenience of the Court, a proposed modified schedule of dates
25   utilizing the spacing suggested in the Court’s template “EXHIBIT A – SCHEDULE
26   OF PRETRIAL AND TRIAL DATES FOR PATENT CASES” (seen Dkt. No. 17) is
27   provided below based on the potential issuance of a Markman Decision on or around
28                                                    -2-

                         Joint Stipulation Requesting Modifications To Scheduling Order
Case 2:18-cv-02625-JAK-AS Document 43 Filed 02/15/19 Page 3 of 4 Page ID #:299




 1   February 25, 2019.
 2

 3                   Event                                Current Date                     Proposed Date
 4   Anticipated Ruling to be Issued on               December 17, 2018              February 25, 2019
     Markman Hearing
 5
     Patentee’s Deadline to Serve Final               January 21, 2019               March 25, 2019
 6
     Infringement Contentions, Expert
 7   Reports on issues Where Patentee has
     Burden of Proof, All Parties Serve
 8
     Advice of Counsel Disclosures
 9
     Last day to participate in a settlement          February 15, 2019              April 19, 2019
10   conference/mediation
11
     Accused Infringer’s Deadline to Serve February 18, 2019                         April 22, 2019
12   Final Invalidity Contentions, Rebuttal
13
     Expert Reports, and Opening Expert
     Reports Where Accused Infringer has
14   Burden of Proof
15
     Last day to file a notice of settlement          February 22, 2019              April 26, 2019
16   or a joint report re status of settlement
17   Post Mediation Status Conference                 March 4, 2019                  May 6, 2019
18
     Patentee’s Deadline to Serve Rebuttal March 18, 2019                            May 20, 2019
19
     Expert Reports on Issues Where
20   Accused Infringer has Burden of Proof
21   Expert Discovery Cut-Off                         April 15, 2019                 June 17, 2019
22
     Last day to file dispositive motions             April 29, 2019                 July 15, 2019
23

24   Last day to hear motions (including              June 17, 2019                  September 2, 2019
25   discovery motions)
26

27

28                                                     -3-

                          Joint Stipulation Requesting Modifications To Scheduling Order
Case 2:18-cv-02625-JAK-AS Document 43 Filed 02/15/19 Page 4 of 4 Page ID #:300




 1
     Dated: February 15, 2019                     By:       /s/ Scott A. Burroughs
                                                            Scott A. Burroughs, Esq.
 2                                                          Trevor W. Barrett, Esq.
 3                                                          DONIGER /BURROUGHS
                                                            Attorneys for Plaintiff
 4

 5
     Dated: February 15, 2019                     By:       /s/ Willmore F. Holbrow III
 6                                                          Willmore F. Holbrow III, Esq.
 7                                                          Matthew L. Seror, Esq.
                                                            BUCHALTER
 8                                                          A Professional Corporation
 9                                                          Attorneys for Defendant
                                                            TARGET CORPORATION
10

11         Pursuant to Civil L.R. 5-4.3.4(a)(2)(i), the filer attests that all other signatories
12   listed, and on whose behalf this filing is submitted, concur in the filing’s content and
13   have authorized the filing.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                    -4-

                         Joint Stipulation Requesting Modifications To Scheduling Order
